Citation Nr: 1825860	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left-ear hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis, status post septoplasty, with headaches.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1980 to March 1984; from March 1984 to March 1987; from March 1987 to May 1994; from July 2007 to July 2008; and from August 2009 to September 2010.  Additional periods of duty were in the United States Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a July 2014 RO formal hearing, a transcript of which has been associated with the file.

The Veteran stated in his September 2014 correspondence that he is "only appealing my hearing and sleep apnea."  Although the Veteran's September 2014 Appeals Form 9 does not make an explicit statement, his representative's e-mail correspondence of the same date states that his VA Form 9 is attached and the Veteran wishes to appeal the issues of hearing loss and OSA.  The Board further notes that the representative's July 2015 Form 646 and the April 2016 Appellate Brief address only the left-ear hearing loss and OSA issues.  Consequently, the Board finds the issues of service connection for migraine headaches, tinnitus and an increased evaluation for sinusitis are withdrawn and no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The objective medical evidence shows that the Veteran's left-ear hearing loss is unrelated to his active duty service or any incident therein, including noise exposure.

2.  Left-ear sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

3.  The objective medical evidence does not show that the Veteran's OSA was manifested during active duty service or related to active duty service, nor was it caused or aggravated by service-connected sinusitis, status post septoplasty, with headaches.


CONCLUSIONS OF LAW

1.  Left-ear hearing loss was not incurred in service and sensorineural hearing loss is not presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for OSA, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Veteran was afforded Compensation and Pension examinations in January 2014, February 2014, and December 2014, which produced findings pertinent to deciding the claims for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran has asserted that the December 2014 VA examiner did not review his file and she manipulated his responses during audiological testing.  However, the Board concludes that the record does not bear out these assertions, the examination report clearly indicate that the findings and opinions address the claim and they provide competent medical evidence sufficient for the Board to make a decision.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination findings and opinions and their adequacy are discussed below at greater length.

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998).  
For aggravation, the evidence must show (1) a current disability exists and (2) the current disability was the (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  38 C.F.R. § 3.310. 

Additionally, certain chronic diseases, including sensorineural hearing loss, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that left-ear hearing loss and OSA developed and manifested during active duty service.  Specifically, he asserts that in-service exposure to excessive noise, to include an explosion in close proximity, gunfire, engines, diesel generators, and oil refinery operations, caused left-ear hearing loss while the Veteran was deployed in Iraq.  The Veteran also includes his in-service construction duties as a sheet-metal worker as an additional cause.  He further contends that the findings upon examination were inaccurate as to the origins and development of both his left-ear hearing loss and OSA, relevant issues were not addressed and the factual premises of opinions were incorrect.  

Left-ear Hearing Loss

The Veteran's service treatment records (STRs) contain a January 1980 enlistment/retention examination showing that "Normal" was checked for ears and drums.  "No" was checked for hearing loss.  Audiogram examination results as follows:

	500 Hz	1000		2000		3000		4000

Right     10 dB 	    10		      5		      0		      0
Left	  15		    10                  10                    0                     0

A March 1980 audiogram examination recorded audiometric results as follows:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	      0		      0		      0		      0
Left	    5		      5                    0                    0                     0

A September 1980 examination had "No" checked for hearing loss and audiometric results were as follows:

	500 Hz	1000		2000		3000		4000

Right     10 dB 	    10		      5		      0		      0
Left	  15		    10                  10                     0                    0


An October 1980 boost examination shows "Normal" entered for ears and drums.  The audiogram examination recorded audiometric results as follows:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	      5		      5		      0		      0
Left	    5		      5                    5                    0                    0

A January 1982 overseas screening examination has "No" checked for hearing loss. 

A November 1982 audiogram examination recorded audiometric results as follows:

	500 Hz	1000		2000		3000		4000

Right      10 dB 	    10		      5		  -10		      5
Left	      5		      0                    5                  -5                    -5

A November 1983 audiogram examination recorded audiometric results as follows:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	      5		      5		      0		      0
Left	     5		      5                  10                     0                    0

A January 1984 audiogram showed the following:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	      5		      0		      0		      0
Left	     5		      0                    5                    0                    0

A February 1984 re-enlistment examination has "No" checked for hearing loss.

A February 1987 re-enlistment examination has "Normal" checked for ears and drums.  Audiometric results were as follows:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	     5		      0		      0		      0
Left	     5		     0                     5                     0                    0

A February 1989 re-enlistment examination had "Normal" entered for ears and drums.  Audiometric results were as follows:

	500 Hz	1000		2000		3000		4000

Right       5 dB 	      5		      5		      0		      0
Left	    5		      5                  10                     0                    0

In a June 1991 explosives driver's license examination, no "Abnormal" checks were entered for ears and drums.  Audiometric results were as follows:

	500 Hz	1000		2000		3000		4000

Right    10 dB 	      5		      5		       0		      5
Left	  10		      5                    5                      0                   0

A February 1994 enlistment examination had "No" checked for hearing loss.

After completion of the Veteran's third period of service, a September 1994 General Medical VA examination noted that the Veteran had no perforated eardrums.  

An August 2006 Report of Medical History for enlistment in the Naval Reserve shows the Veteran's responses of "No" to having hearing loss and ears and drums are checked off as "Normal."  Audiometric findings were as follows:

	500 Hz	1000		2000		3000		4000

Right    10 dB 	    10		      5		      0		    10
Left	  10		      5                    5                     0                  30

A July 2007 audiogram showed the following results:

	500 Hz	1000		2000		3000		4000

Right    10 dB 	    10		      0		      0		    15
Left	  10		      0                    5                     0                  35

A July 2007 pre-deployment health assessment and an October 2007 Report of Medical History show the Veteran's responses of "No" to having hearing loss.  

In his June 2008 post-deployment health assessment, the Veteran did not report hearing problems.  He reported sometimes being exposed to loud noises.  The examiner wrote that there were no medical complaints at this time.  

In his June 2009 pre-deployment health assessment, the Veteran also did not report problems.  However, the Veteran was referred for a June 2009 audiogram for reasons of asymmetrical hearing loss and high frequency loss.  The results were as follows:

	500 Hz	1000		2000		3000		4000

Right    10 dB 	      5		      0		   -10		    15
Left	  20		      0                  10                   -5                  60

After a 10-month deployment in Iraq, the Veteran's July 2010 Post-deployment Health Re-assessment shows that the Veteran responded "No" to having trouble hearing.  He did not report that he had experienced a blast or explosion.  He responded that he used hearing protection daily while deployed.  On a July 2010 post-deployment psychiatric questionnaire, the examiner noted that there were no healthcare issues during this deployment.

However, in an April 2012 Post-deployment Health Re-assessment for the period of service in Iraq from October 2009 to July 2010, the Veteran reported trouble hearing.  The Veteran stated he had experienced a blast or explosion.  He further reported persistent concerns regarding the health effects of exposure to loud noises.

In a February 2014 VA audiological examination, the VA examiner reviewed the Veteran's file and opined:  As the Veteran's hearing was within normal limits with no significant changes during his active military service and as there is no evidence to support onset of hearing loss during his reserve service activations, there is no evidence to support onset of hearing loss during his periods of active military service.  Onset of high frequency loss for the left ear is noted during non-active reserve service, done 12 years after completion of his first 2 periods of active service.  As the Veteran's hearing for the right ear is within normal limits for all audiograms reviewed, the preponderance of evidence supports that hearing loss is not caused by, a result of or aggravated by his active military service.  As the onset of hearing loss at 4000 Hz is first noted 12 years after discharge from his second period of active service and prior to his last 2 periods of active service, the preponderance of evidence supports that it is less likely than not hearing loss for the left ear is caused by, a result of or aggravated by his active military service.  It is noted that hearing abnormality at 6000 Hz is not demonstrative of hearing loss disability for VA purposes.

She explained:  The Institute of Medicine Report (2005) on noise exposure and the military concluded that noise induced hearing loss occurs immediately and does not have a delayed-onset, weeks, months, or years after the exposure event.  "In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years ."  Tinnitus: Theory & Management, ed. JB Snow, Jr., MD, BC Decker, Hamilton, London, 2004.  The Beaver Dam Study, Wilson et al. (2010) and the study by Folmer et al. (2011) found hearing thresholds between veterans and non-veterans did not differ significantly.  Both studies also concluded that the hearing losses observed were most likely related to presbycusis (hearing loss associated with the natural aging process) and to non-military occupational noise exposure over many years. 

In April 2014, the Veteran underwent a private treatment hearing test, in which the audiologist found:  The results of pure tone testing are consistent with hearing within normal limits through 3000 Hz and dropping to mild hearing loss in the high frequencies in the right ear and hearing within normal limits through 2000 Hz and dropping to moderately-severe hearing loss in the high frequencies in the left ear.  Bone conduction testing did not establish an air-bone gap and is consistent with sensorineural hearing loss for both ears.  Speech testing was consistent with pure tone testing.  Speech recognition testing was good for both ears.  He assessed Veteran with sensorineural hearing loss, asymmetrical.

The results were as follows:

	500 Hz	1000		2000		3000		4000

Right    15 dB 	    15		    10		    15		    30
Left	  10		    10                  10                   25                  55

It is not clear from the examination notes whether the speech recognition test was the Maryland CNC test, required for VA purposes; therefore, the Board will not consider the results. 

The audiologist noted that while in the military the Veteran had excessive noise exposure in the form of handguns, rifles, and equipment; in approximately 2008, he was exposed through an extremely loud explosion overseas; and following that incident, his hearing was markedly decreased for two days and then returned to its current level.  


In December 2014, the Veteran presented for another VA audiological examination.  Findings were as follows:

	500 Hz	1000	      2000	 3000		4000	 Avg (1000-4000)

Right    10 dB 	      5		  5		5	       20	 	  9	
Left	  10		      5              10                20                60		24

Speech Discrimination Score (Maryland CNC word list) was 94 percent for the right ear and 92 percent for the left.  

The December 2014 VA examiner diagnosed the Veteran with normal right-ear hearing and sensorineural hearing loss for the left ear.   

She opined there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear. 

The December 2014 VA examiner also opined the Veteran's left ear hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  She explained:  The Veteran had hearing loss noted at least a year before his third period of active service.  The Veteran had no changes in hearing for the right ear.  As it is likely both ears were exposed to noise during his active service, and there is no change in hearing for the right ear, this supports hearing loss and/or changes in hearing loss for the left ear are not related to his active military service.  It is far more likely related to the natural progression of his pre-existing hearing loss noted before his third and fourth periods of service.  The preponderance of evidence supports it is less than likely as not (less than 50 percent probability) aggravation of his pre-existing high-frequency hearing loss, which clearly and unmistakably existed prior to these periods of active service.  "Most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure."  American College of Occupational and Environmental Medicine (ACOEM) statement from ACOEM Noise and Hearing Conservation Committee under the auspices of the Council on Scientific Affairs, American College of Occupational and Environmental Medicine, 2002.  "The chances of the veteran exiting military service with significant hearing loss....Among soldiers with less than 2.5 years, only 5.4% had hearing loss." (Smith, Paul, DO, MPH, et al., Military Preventive Medicine : Mobilization and Deployment, Vol. 1, Chapter 24, Selected Topic in Deployment, Occupational Medicine),  "In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years" (Tinnitus: Theory & Management, James B. Snow, Jr., MD, BC Decker, 2004).

The December 2014 VA examiner stated that the Veteran's hearing loss existed prior to service and further opined the pre-existing hearing loss was not aggravated beyond normal progression in military service.  She explained:  The Veteran had no changes in hearing in the opposite ear related to his active service period of time.  There is no evidence to support increase in hearing loss related to his period of active service.  Hearing loss for the left ear did not progress beyond
the natural progression of his pre-existing hearing loss.  "Most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise exposure does not progress."  ACOEM statement from ACOEM Noise and Hearing Conservation Committee under the auspices of the Council on Scientific Affairs, American College of Occupational and Environmental Medicine, 2002.

A November 2015 and December 2016 audiological consultations at Huntington VA show pure-tone thresholds indicating left-ear normal hearing through 2000 Hz with a mild to moderately-severe sensorineural hearing loss.  Word recognition scores for the left ear were 92 percent in November 2015 and 88 percent in December 2016.    

In regard to the preceding summary of audiological findings, the Veteran asserts through his representative that the December 2014 VA examiner's statement that the Veteran's hearing loss pre-dates his second period of service (beginning March 1984) is not reflected in the relevant audiograms, because they do not record one level of 40 dB or more or three levels of 26 dB or more at the frequencies relevant for VA purposes.  

The Veteran is correct that frequencies beyond 4000 Hz by regulation are not considered for VA disability purposes when making a determination of service-connected hearing loss.  38 C.F.R. § 3.385.   However, the record in this first period of active duty service shows a pattern of left-ear hearing loss at a frequency higher that 4000 Hz.  For example, the January 1980 audiogram shows a left-ear result of 5 dB at 6000 Hz; the March 1980 test shows 15 dB at 6000 Hz (only 5 dB for the right ear); the November 1982 test shows 10 dB at 6000 Hz (only 5 dB for the right ear); and the February 1984 test shows 5 dB at 6000 Hz (0 dB for the right ear).

Moreover, the Board also notes that before the Veteran's 2007 first deployment to Iraq, although the audiometric findings show only a 30 dB level for the left ear at 4000 Hz, nonetheless, once again, at 6000 Hz the Veteran's left ear showed a dB level of 50, with only 5 recorded for the right ear.  The Board notes again this is before the Veteran's deployment and its noise exposure.  

As stated, the 6000 Hz frequency is not considered in the determination of hearing loss disability.  However, the above findings are evidence of a pattern of increasing left-ear hearing loss revealed at the higher frequency before claimed noise exposure to an explosion, gunfire, generators, engines, and oil refinery operations.  It is also can be tracked in the increasing dB levels at 4000 Hz.  For example, in the July 2007 audiogram, left-ear results now include 35 dB at 4000 Hz.  By June 2009, it is 60 dB at 4000 Hz.    

The foregoing observations from the record show that left-ear hearing loss is reflected in the record well before the above noise exposure, as recounted in the Veteran's July 2014 RO Formal hearing testimony.  It continued to show itself as pattern or trend upward at higher frequencies, it worsened and ultimately showed itself at 4000 Hz.

Regardless of the Veteran's further assertion of the December 2014 VA examiner's undue reliance on the Institute of Medicine study she cites and quotes, the Board cannot ignore the December 2014 VA examiner's statements as to the Veteran's hearing loss pre-dating deployment and noise exposure, as they are borne out in the findings, as discussed above.  On this point, as set forth earlier, the December 2014 further stated:   "It is far more likely related to the natural progression of his pre-existing hearing loss noted before his third and fourth periods of service.  The preponderance of evidence supports it is less than likely as not . . .aggravation of his pre-existing high frequency hearing loss, which clearly and unmistakenly existed prior to these periods of active service" (emphasis added).

OSA

In a February 2014 VA examination for sleep apnea, the VA examiner summarized relevant findings in the Veteran's STRs as follows:  

The Veteran's enlistment examination was negative sleep apnea (OSA); re-enlistment exam 1984 negative; overseas screening exam 1987 says "good health, no meds" and reports no apnea, excess fatigue, snoring or symptoms of sleep apnea to include hypersomnolence.  Several of the Veteran's medical exams from the 1980s and 1990s reference a childhood history of asthma EPTE, but report no symptoms/aggravation/treatment for asthma or chronic respiratory condition was required on active duty.  Seen in 1983 for pneumonia and prescriptions for antibiotics.  No chronic or frequent acute respiratory conditions are found.  After first period of active duty, had medical examination boards and separated from the Navy due to knee conditions and sinusitis.  Says had sinus surgery in private sector 2004.  He had another two periods of active duty July 2007 to July 2008 and again August 2009 to September 2010.

Private records:  Sleep Consultation of January 2006 indicated the Veteran reported snoring and [wife] witnessed apneic episodes suggestive of obstructive sleep apnea and "tells me this has been going on most of his life.  Epworth Sleepiness Scale was 5.  A polysomnogram completed in April 2006 showed apnea hypotony index of 27.7 and diagnosis of moderate obstructive sleep apnea.  Treatment recommendations were to include weight reduction, surgical therapy and nasal CPAP.

A 2007 pre-deployment health assessment (not on active duty) on  July 24, 2007, (after diagnosis of sleep apnea in 2006) shows no diagnosis of OSA, no respiratory conditions except notation of "hay fever," to which provider writes "slight hay fever."  Navy records show the Veteran complained of cough and nasal congestion October 20, 2007, given over-the-counter medications/gargle and then seen again for similar complaint in November 2007 when given azithromycin (common prescription for sinusitis).  No follow-up visits for this single episode found.  No reports of snoring, fatigue, or daytime somnolence.

A post deployment health assessment 2009 shows no complaints of respiratory conditions or sinusitis.  A post deployment health assessment computerized note dated July 22, 2010 has Review of Systems:  Head symptoms: no headache; neck symptoms: no neck symptoms; eye symptoms: no eye symptoms; otolaryngeal symptoms: no otolaryngeal symptoms.  Also reports no respiratory or cardiovascular symptoms.  There is no mention of fatigue, feeling tired or little energy are checked "no" on form completed by the Veteran.  

Then multiple inconsistencies self-reported by the Veteran in 2012 on a post deployment health assessment, completed nearly 2 years after he returned from 2009-2010 deployment, including complaints of problems sleeping or still feeling tired after "sleeping."  See Mental Health Report requested by Dr. Phares for PTSD exam, which also addresses sleep disturbance.

Review of Weight variation:  Weight on enlistment 155 lb.  Weight in August 1982 was 175 lb.  The Veteran indicates his weight when he separated in 2010 was about 196 lb and he is now in 2014 about 206 lb.  On observation, the Veteran reportedly has moderate central obesity.

The February 2014 VA examiner restated the Veteran 2006 diagnosis of obstructive sleep apnea.  As stated in his summary above, he noted the Veteran takes no medication for OSA and does not use a CPAP machine.  However, he further noted the Veteran's report that his wife still reports he snores and has episodic apneic episodes.

The February 2014 VA examiner noted the following pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's diagnosis of OSA:  The Veteran has had significant increased weight over the past 20+ years.  There is decreased height and width of the airway opening in the oropharynx.  Decreased height of posterior oropharynx with redundance of palatal tissue and the peritonsillar areas.  2+ tonsils with enlargement/elongation of uvula and thick white post nasal drainage without purulence.

The February 2014 VA examiner noted that OSA does not impact the Veteran's ability to work.  He also remarked that the Veteran underwent a sleep study when on active duty; he used a continuous positive airway pressure (CPAP) machine for one month, but claimed it became damaged; and the Veteran, by choice, has not replaced it or treated the condition of OSA since.  

The February 2014 VA examiner diagnosed the Veteran with obstructive sleep apnea without current treatment.

He opined that it is less likely than not that the Veteran's sleep apnea was caused by, related to or aggravated by service-connected sinusitis that began on active duty in 1993.  He explained:  The most common symptoms of sleep apnea include snoring, daytime fatigue/hypersomnolence and/or apneic episodes.  A page by page review of the service treatment records did not reflect these specific complaints/issues while he was on active duty or associate these symptoms with his sinusitis that began in the 1980s.  His sleep apnea has been untreated since at least 2007, as he reports he did not replace a CPAP that was destroyed a few months after he received it, and it would be expected that he would continue to report some symptoms of snoring/apneic episodes at present.  It is my opinion that the Veteran's diagnosis of sleep apnea is secondary to his anatomy/decreased size of oropharyngeal airway as well as weight gain with aging that contributes to condition of OSA.  There is no evidence that condition has been aggravated by sinusitis.  Today he reports he has not used a CPAP machine since a few months after 2006 sleep study because CPAP "was destroyed" and no further treatment for condition was sought.  He deployed twice without use of CPAP.  The OSA condition is not aggravated beyond the natural progression caused by his weight gain and loss of muscle tone for age.

The February 2014 VA examiner further explained:  First diagnosis of sleep apnea in records found 2006 at time of sleep study, when not on active duty and prior to next period of active duty deployment.  He served on active duty during 2 subsequent periods of service, but medical reports/evidence shows no complaints of ongoing respiratory issues/congestion/fatigue or other symptoms that relate to diagnosis of sinusitis and/or sleep apnea.  No records show he used CPAP on active duty or that diagnosis is on chronic problem list, mentioned in the pre- or
post-deployment exams.  The last post deployment assessment from July 22, 2010 shows no complaints of conditions of sinusitis, headaches, feeling tired or problems sleeping, nor does it report he has any respiratory condition including sleep apnea or use of CPAP.  The Post-Deployment Health Assessment 2012, nearly 2 years after deployment, shows multiple inconsistencies with the prior Post-Deployment Health Assessments in 2009 and 2010, and now the Veteran  has documented additional sleep disturbance due to post-traumatic stress disorder (PTSD) (see Mental Health C&P report attached to this request).

The Veteran asserts through his representative that the February 2014 VA examiner did not discuss the impact of service-connected sinusitis on the development of OSA.  However, the February 2014 VA examiner clearly states in the rationale for his opinion:  

A page by page review of the service treatment records did not reflect these specific complaints/issues while he was on active duty or associate these symptoms with his sinusitis that began in the 1980s. . . .  There is no evidence that [the] condition has been aggravated by sinusitis. . . .   He served on active duty during 2 subsequent periods of service, but medical reports/evidence shows no complaints of ongoing respiratory issues/congestion/fatigue or other symptoms that relate to diagnosis of sinusitis and/or sleep apnea.

The Board can only conclude that the February 2014 VA examiner did not discuss the impact of sinusitis because the record does not reflect that there was an impact.

The Veteran further asserts that the February 2014 VA examiner's finding of the Veteran's weight gain, particularly in the middle of his body, is inaccurate in its emphasis on "obesity" and as to its effects on OSA and that he did not discuss if a decreased airway is connected to sinusitis or is congenital.  

The Board's review of the opinion and rationale of the February 2014 VA examiner shows that he was concerned, not with obesity, but with the indication of overall weight gain as it would affect the Veteran's neck area and, therefore, his otopharyngeal airway.  Moreover, the Board disagrees that the February 2014 VA examiner did not discuss whether sinusitis or a congenital aspect of the Veteran's anatomy caused a decreased airway.  Specifically or by implication, he addressed both components of this issue in the following:  "It is my opinion that [the Veteran's] diagnosis of sleep apnea is secondary to his anatomy/decreased size of oropharyngeal airway as well as weight gain with aging that contributes to condition of OSA.  There is no evidence that [the] condition has been aggravated by sinusitis."

As stated above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  "Organic diseases of the nervous system" are included among the chronic diseases and must manifest within a year from separation from service.  Sensorineural hearing loss is viewed by VA as an organic disease of the nervous system.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309.  

However, the record gives no indication whatsoever of the manifestation of hearing loss treatment or diagnoses within a year of separation from service.  Consequently, the presumption of service connection for hearing loss as a chronic disease is not available to the Veteran.  Additionally, it is impossible to establish continuity of symptomatology following upon service, as the subsequent record does not reflect this.  

Conclusion 

The Board has carefully reviewed and considered the Veteran's August 2013 correspondence; his September 2014 statement accompanying the filing of his VA Appeals Form 9 on the same date; his July 2014 RO formal hearing testimony; his December 2014 correspondence; the December 2014 statement of the Veteran's wife, as well as the July 2015 statement (Form 646) and the April 2016 Appellate Brief, submitted by the Veteran's representative on his behalf.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him. 

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose audiological and other disorders or interpret accurately clinical findings pertaining to them, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disabilities to service-related events, injuries or illnesses.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

For the reasons already stated and based on the findings and opinions of the December 2014 VA examiner, the Board finds that the Veteran's left-ear hearing loss is not caused by an event, disease or injury in active duty service and the presumption of service connection as a chronic disease is not applicable.  For the  reasons already stated and based on the findings and opinion of the February 2014  VA examiner, the Board further finds the Veteran's OSA did not manifest during active duty service or was related to active duty service, nor was it caused or aggravated by service-connected sinusitis, status post septoplasty, with headaches.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for left-ear hearing loss is denied.

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis, status post septoplasty, with headaches, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


